                 Case 2:20-cv-00854-BJR Document 9 Filed 07/02/20 Page 1 of 3



 1                                                                    Honorable Barbara J. Rothstein
 2

 3

 4

 5                            UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 6

 7   NOSKENDA INC., individually and on behalf
     of all others similarly situated,
 8                                                        No. 2:20-cv-00854-BJR
                                         Plaintiff,
 9
            v.                                             ORDER GRANTING UNOPPOSED
10                                                         MOTION FOR STAY OF
     VALLEY FORGE INSURANCE COMPANY,                       PROCEEDINGS PENDING RULING ON
11                                                         CONSOLIDATION AND TRANSFER
                                       Defendant.          BY JPML
12

13
                                                 ORDER
14
            The Court having examined and considered Plaintiff’s Unopposed Motion for Stay of
15
     Proceedings Pending Ruling on Consolidation and Transfer by JPML, and finding that there is
16
     good cause,
17
            HEREBY ORDERS AND ADJUDGES THAT this matter is stayed in its entirety,
18
     including but not limited to (1) all scheduling deadlines pursuant to the Federal Rules of Civil
19
     Procedure, Local Rules of the United States District Court for the Western District of Washington
20
     and this Honorable Court, (2) discovery, and (3) the deadline to answer or otherwise respond to
21
     Plaintiff’s Complaint, pending a ruling by the JPML concerning the transfer of this action for
22
     inclusion in MDL No. 2942 for consolidated pretrial proceedings pursuant to 28 U.S.C. § 1407. In
23
     the event that the JPML denies consolidation, the stay will automatically terminate fourteen (14)
24
     days after the JPML’s decision denying consolidation, and Defendant shall have thirty-five (35)
25
     additional days from the termination of the stay to answer, move, or otherwise plead in response
26
     to Plaintiff’s Complaint.
     ORDER GRANTING UNOPPOSED MOTION FOR STAY - 1                     KELLER ROHRBACK L.L.P.
     (2:20-cv-00854-BJR)                                                  1201 Third Avenue, Suite 3200
                                                                             Seattle, W A 98101-3052
                                                                          TELEPHONE: (206) 623-1900
                                                                           FACSIMILE: (206) 623-3384
              Case 2:20-cv-00854-BJR Document 9 Filed 07/02/20 Page 2 of 3



 1
     IT IS SO ORDERED.
 2

 3          DATED this 2nd day of July, 2020. _______________________________________
                                              Barbara J. Rothstein
 4
                                              UNITED STATES DISTRICT JUDGE
 5   Presented By:

 6
     StandardSig                            KELLER ROHRBACK L.L.P.
 7

 8                                          By: s/ Amy Williams-Derry
                                            By: s/ Ian S. Birk
 9                                          By: s/ Amy Williams-Derry
                                            By: s/ Lynn L. Sarko
10                                          By: s/ Gretchen Freeman Cappio
                                            By: s/ Irene M. Hecht
11                                          By: s/ Maureen Falecki
                                            By: s/ Amy Williams Derry
12                                          By: s/ Nathan Nanfelt
                                                Amy Williams Derry, WSBA #28711
13                                              Ian S. Birk, WSBA #31431
                                                Lynn L. Sarko, WSBA #16569
14                                              Gretchen Freeman Cappio, WSBA #29576
                                                Irene M. Hecht, WSBA #1106
15                                              Maureen Falecki, WSBA #18569
                                                Nathan L. Nanfelt, WSBA #45273
16                                              1201 Third Avenue, Suite 3200
                                                Seattle, WA 98101
17                                              Telephone: (206) 623-1900
                                                Fax: (206) 623-3384
18                                              Email: ibirk@kellerrohrback.com
                                                Email: awilliams-derry@kellerrrohrback.com
19                                              Email: lsarko@kellerrohrback.com
                                                Email: gcappio@kellerrohrback.com
20                                              Email: ihecht@kellerrohrback.com
                                                Email: mfalecki@kellerrohrback.com
21                                              Email: nnanfelt@kellerrrohrback.com

22

23

24

25

26

     ORDER GRANTING UNOPPOSED MOTION FOR STAY - 2             KELLER ROHRBACK L.L.P.
     (2:20-cv-00854-BJR)                                         1201 Third Avenue, Suite 3200
                                                                    Seattle, W A 98101-3052
                                                                 TELEPHONE: (206) 623-1900
                                                                  FACSIMILE: (206) 623-3384
             Case 2:20-cv-00854-BJR Document 9 Filed 07/02/20 Page 3 of 3



 1                                         By: s/ Alison Chase, pro hac vice forthcoming
                                               Alison Chase, CA Bar #226976
 2                                             801 Garden Street, Suite 301
                                               Santa Barbara, CA 93101
 3                                             Telephone: (805) 456-1496
                                               Fax: (805) 456-1497
 4                                             Email: achase@kellerrohrback.com

 5                                             Attorneys for Plaintiff and the Proposed
                                               Class
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     ORDER GRANTING UNOPPOSED MOTION FOR STAY - 3             KELLER ROHRBACK L.L.P.
     (2:20-cv-00854-BJR)                                          1201 Third Avenue, Suite 3200
                                                                     Seattle, W A 98101-3052
                                                                 TELEPHONE: (206) 623-1900
                                                                  FACSIMILE: (206) 623-3384
